L. F. COTTEY, Special Judge.
Fred G. Shores died intestate, unmarried, without lineal descendants. Neither his father or mother nor any brother or sister, nor any lineal descendant of either of them, survived him. Of his collateral kindred an uncle, one of his mother’s brothers, stands in the nearest degree of consanguinity. His other heirs are the descendants of a deceased brother of his father, and of two deceased brothers and a deceased sister of' his mother.
Question: How shall his estate be distributed?
Answer: His living uncle, as the sole survivor of the five persons who once bore that degree of relationship to him, identifies and establishes the class among whom apportionment must initially be calculated in aliquot parts; in this instance, on the basis of one-fifth to each. The surviving uncle takes his one-fifth share per capita; the remaining shares are taken per stirpes by the lineal descendants of the four deceased uncles and aunt. Secs. 474.010(2) (c) and 474.020, V.A.M.S.; Copenhaver v. Copenhaver, 9 Mo.App. 200, affirmed, 78 Mo. 55, 58; Aull v. Day, 133 Mo. 337, 34 S.W. 578, 579-80; Maus, Missouri Probate Law & Practice, Vol. 4, Sec. 1226, p. 421.
That being the conclusion reached by the trial court on the only issue presented, the decree is affirmed.
All concur.